ALLOWANCE
This office action is in response to the amendment and remarks filed on 02/22/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron W. Beddard on March 10, 2022.
The application has been amended as follows: 
Claims:
13.	(Currently Amended)  A gas turbine combustor, comprising:
a transition piece;
a transition piece flow sleeve provided around the transition piece;
a liner connected to the transition piece; and
a liner flow sleeve provided around the liner,
wherein the transition piece is provided with a frame installed on a downstream side of the transition piece and a seal installed on a coupled part of the frame and a turbine-side stator vane part, the seal blocking flowing of compressed air from a compressor into a turbine side through a gap of the coupled part,
wherein a projection is provided on an outer circumference of the frame, the projection extending to an upstream side of the frame relative to a gas flow direction of the transition piece,

wherein the seal includes floating seals and side seals, the transition piece is formed into a cylindrical shape at an inlet of a combustion gas and into an inverted-trapezoidal shape at an outlet thereof, the frame, which is of a shape that matches the inverted-trapezoidal shape of the outlet of the transition piece, is installed on the downstream side of the transition piece, an outlet side of the frame which is formed into the inverted-trapezoidal shape is connected to the turbine-side stator vane part, and the floating seals are mounted on an upper side and a lower side of the frame and the side seals are mounted on lateral sides thereof,
the notch is formed in at least one of the floating seals, the projection is fitted into the notch, thereby fixing the at least one of the floating seals to the frame,
the floating seals are configured by a fix part which is fixed to the frame and a seal part which seals between the coupled part of the frame and the turbine-side stator vane part and the seal part is fitted into a seal groove which is formed in the turbine-side stator vane part.

Allowable Subject Matter
Claims 1 and 11-14 are allowed in view of the amendment filed on February 22, 2022 and the above Examiner’s Amendment.
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations in the independent claim “the transition piece is provided with a frame abutting a downstream side of the transition piece” and “the projection 
With respect to independent claim 13, the prior art of record does not teach in combination with the other claimed limitations in the independent claim “the seal includes floating seals and side seals” and “the notch is formed in at least one of the floating seals, the projection is fitted into the notch, thereby fixing the at least one of the floating seals to the frame, the floating seals are configured by a fix part which is fixed to the frame and a seal part which seals between the coupled part of the frame and the turbine-side stator vane part and the seal part is fitted into a seal groove which is formed in the turbine-side stator vane part”.
With respect to independent claim 14, the prior art of record does not teach in combination with the other claimed limitations in the independent claim “a frame abutting a downstream side of the transition piece” and “the projection extending to an upstream side of the frame relative to a gas flow direction of the transition piece”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY NG/            Examiner, Art Unit 3741                                                                                                                                                                                         

/William H Rodriguez/            Primary Examiner, Art Unit 3741